Title: To James Madison from Thomas Jefferson, 17 February 1814
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Feb. 17. 14.
        
        In my letter of yesterday I forgot to put the inclosed one from mr Mill, which I now send merely to inform you of his wishes, and to do on it what you find right. He is an excellent young man, modest, cautious & very

manageable. His skill in architecture will be proved by his drawings & he has had a good deal of experience. He married a daughter of Colo. Smith of Winchester formerly (perhaps now) a member of Congress. Affectionately yours
        
          Th: Jefferson
        
      